Case: 4:20-cv-01256-SRW Doc. #: 14 Filed: 04/15/21 Page: 1 of 9 PageID #: 100


                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF MISSOURI
                                     EASTERN DIVISION


TROY A. STILLS,                                    )
                                                   )
           Plaintiff,                              )
                                                   )
      V.                                           )           No. 4:20-CV-1256-SRW
                                                   )
ROBERT WELLS, et al.,                              )
                                                   )
           Defendants.                             )

                                   MEMORANDUM AND ORDER

       This matter is before the Court upon the motion of self-represented plaintiff Troy A. Stills,
                                                                 \

an incarcerated person at Fulton Reception and Diagnostic Center ("FRDC"), for leave to

commence this action without pre-payment of the required filing fee.            Having reviewed the

application and the financial information submitted in support, the Court has determined that

plaintiff lacks sufficient funds to pay the entire filing fee, and will assess an initial partial filing

fee of $12.96. See 28 U.S.C. § 1915(b)(l). Additionally, for the reasons discussed below, the

Court will dismiss plaintiffs complaint as to defendants Robert Simpson, Randy Brooks, Canyon

Goodbar, Lenny Pabin, and Robert Wells. The Court will order service to issue on plaintiffs

claims brought against defendant Chris McElvy in her individual capacity. See 28 U.S.C. §

1915(e)(2)(B).

                         Initial Filing Fee Under Prison Litigation Reform Act

        Pursuant to 28 U.S.C. § 1915(b)(l), a prisoner bringing a civil action in forma pauperis is

required to pay the full amount of the filing fee. If the prisoner has insufficient funds in his prison

account to pay the entire fee, the Court must assess and, when funds exist, collect an initial partial

filing fee of20 percent of the greater of (1) the average monthly deposits in the prisoner's account,

or (2) the average monthly balance in the prisoner's account for the prior six-month period. After
Case: 4:20-cv-01256-SRW Doc. #: 14 Filed: 04/15/21 Page: 2 of 9 PageID #: 101


payment of the initial partial filing fee, the prisoner is required to make monthly payments of 20

percent of the preceding month's income credited to the prisoner's account. See 28 U.S.C. §

1915(b)(2). The agency having custody of the prisoner will forward these monthly payments to

the Clerk of Court each time the amount in the prisoner's account exceeds $10.00, until the filing

fee is paid in full. Id

        In support of the motion, plaintiff submitted an inmate account statement' showing an

average monthly deposit of $64.79. The Court will therefore assess an initial partial filing fee of

$12.96, which is twenty percent of plaintiffs average monthly deposit.

                                Legal Standard on Initial Review

        Under 28 U.S.C. § 1915(e)(2), the Court is required to dismiss a complaint filed in forma

pauperis if it is frivolous, malicious, or fails to state a claim upon which relief may be granted. An

action is frivolous if it "lacks an arguable basis in either law or fact." Neitzke v. Williams, 490

U.S. 319, 328 (1989). An action fails to state a claim upon which relief may be granted if it does

not plead "enough facts to state a claim to relief that is plausible on its face." Bell Atlantic Corp.

v. Twombly, 550 U.S. 544, 570 (2007).

        "A claim has facial plausibility when the plaintiff pleads factual content that allows the

court to draw the reasonable inference that the defendant is liable for the misconduct alleged."

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). Determining whether a complaint states a plausible

claim for relief is a context-specific task that requires the reviewing court to draw upon judicial

experience and common sense. Id at 679. The court must assume the veracity of well-pleaded

facts, but need not accept as true "[t]hreadbare recitals of the elements of a cause of action,

supported by mere conclusory statements." Id. at 678 (citing Twombly, 550 U.S. at 555).

      . This Court must liberally construe complaints filed by laypeople. Estelle v. Gamble, 429

U.S. 97, 106 (1976). This means that "if the essence of an allegation is discernible," the court

                                                 -2-
Case: 4:20-cv-01256-SRW Doc. #: 14 Filed: 04/15/21 Page: 3 of 9 PageID #: 102


should "construe the complaint in a way that permits the layperson's claim to be considered within

the proper legal framework." Solomon v. Petray, 795 F.3d 777, 787 (8th Cir. 2015) (quoting Stone

v. Harry, 364 F.3d 912, 914 (8th Cir. 2004)). However, even prose complaints must allege facts

which, if true, state a claim for relief as a matter of law. Martin v. Aubuchon, 623 F.2d 1282, 1286

(8th Cir. 1980). Federal courts are not required to assume facts that are not alleged, Stone, 364

F.3d at 914-15, nor are they required to interpret procedural rules so as to excuse mistakes by those

who proceed without counsel. See McNeil v. United States, 508 U.S. 106, 113 (1993).

                                            Background

         On December 29, 2019 in Dent County, Missouri, plaintiff was charged with one count of

domestic assault in the second degree by striking the victim in the face with his fist (Count I), one

count of domestic assault in the second degree by choking the victim (Count II), and one count of

resisting/interfering with arrest for a felony by using physical force (Count III), arising out of a

domestic dispute. On February 3, 2021, plaintiff entered an Alford Plea on Counts I and III and

was sentenced to four years' imprisonment in the Missouri Department of Corrections. State v.

Stills, 19DE-CR00624-02 (Crawford Cty.). 1 Count II for domestic assault by choking the victim

was dismissed by the prosecution. See State v. Stills, 19DE-CR00624-02 (Crawford Cty. Feb. 4,

2021).

            Pending Federal Case Against Officers Simpson, Brooks, and Goodbar

         On August 19, 2020, plaintiff filed in this Court a civil action pursuant to 42 U.S.C. § 1983

against defendants Salem, Missouri Police Department; Robert Simpson; Joseph Chase; and the

City of Salem, Missouri. See Stills v. Simpson, 4:20-CV-1099-PLC (E.D. Mo. filed Aug. 19,

2020). On initial review pursuant to 28 U.S.C. § 1915(e), the Court dismissed all claims except



1
 On March 26, 2020, the state court granted an uncontested motion for change of venue from
Dent County to Crawford County, Missouri.
                                              -3-
Case: 4:20-cv-01256-SRW Doc. #: 14 Filed: 04/15/21 Page: 4 of 9 PageID #: 103


those brough against Officer Simpson in his individual capacity. Plaintiffs claim that Officer

Simpson choked him in the back seat of Simpson's patrol car survived initial review and are being
                                                             I


litigated already in this Court. Id. at ECF No. 11. Recently, plaintiff filed a motion to amend his

complaint to add claims against Officer Randy Brooks for failure to intervene and Officer Canyon

Goodbar for excessive force. Id. at ECF No. 27. The Court granted plaintiffs motion to amend,

and therefore plaintiffs claims against defendants Brooks and Goodbar for failure to intervene and

excessive force, respectively, are pending before the Court in Stills v. Simpson, 4:20-CV-1099-

PLC. Id. at ECF No. 31.

                                         The Complaint

       Plaintiff files this civil action pursuant to 42 U.S.C. § 1983 against the following officials

at the Dent County Sheriffs Department: Robert Wells, Sheriff; Lenny Pabin, Major; Chris

McElvy, Lieutenant; and Can)'on Goodbar, Deputy.          Plaintiff also names as defendants the

following officials at the Salem County Police Department: Robert Simpson, Officer, and Randy

Brooks, Corporal. All defendants are sued in both their official and individual capacities.

       Plaintiffs claims against defendants Simpson, Brooks, and Goodbar are already pending

in another civil case filed by plaintiff in this Court, Stills v. Simpson, 4:20-CV-l 099-PLC; see

supra. Because these claims have been brought in another case pending before the Court, the

Court will not address these claims here and will dismiss them as duplicative. Id. at ECF No. 31.

       As to the claims brought against defendant Chris McElvy, plaintiff states McElvy denied

him medical treatment of a serious medical condition. Plaintiff alleges he suffered constipation

for seven days while in the Dent County Jail. He states defendant McElvy treated this condition

with over-the-counter magnesium citrate, a saline laxative. When the first bottle of magnesium

citrate did not relieve plaintiffs symptoms, he alleges McElvy gave him a second bottle "which is

strictly against the instructions and doctor recommendation on the bottle."

                                                -4-
 Case: 4:20-cv-01256-SRW Doc. #: 14 Filed: 04/15/21 Page: 5 of 9 PageID #: 104


       Plaintiff alleges that he should have been seen by a doctor after the first bottle of

magnesium citrate did not work. He also states McElvy falsified a medical request by claiming

that plaintiff had told her the medication had worked. Plaintiff states, "Eventually I started

bleeding out of my anus and still am today, eight months later."

       At some point, plaintiff sought and received medical treatment at the Dent County Jail from

Dr. Teri Bruno, who ordered a colonoscopy. Plaintiff states jail staff has refused to allow him to

get a colonoscopy, even though at one point he had an appointment. "The doctor doesn't deny the

seriousness of my conditions but the jail staff [defendant McElvy] does." See ECF No. 1-1 at 34,

36, and 38. Plaintiff is concerned because his father and grandfather were diagnosed with colon

cancer, and his grandfather died from this condition. For relief, plaintiff seeks damages for his

physical injuries and emotional distress.

                                            Discussion

       Under the Eighth Amendment, the government has an obligation to provide medical care

to those whom it is punishing by incarceration. Estelle v. Gamble, 429 U.S. 97, 103 (1976). To

demonstrate constitutionally inadequate medical care, the inmate must show that a prison official's

conduct amounts to deliberate indifference. Dulany v. Carnahan, 132 F.3d 1234, 1237-38 (8th

Cir. 1997).

       In order to establish deliberate indifference, a plaintiff must prove that he suffered from an

objectively serious medical need, and that prison officials actually knew of and disregarded that

need. Roberts v. Kopel, 917 F.3d 1039, 1042 (8th Cir. 2019); see also Hamner v. Burls, 937 F.3d

1171, 1177 (8th Cir. 2019). To prevail under this standard, an inmate must demonstrate that a

prison health care provider's actions were "so inappropriate as to evidence intentional

maltreatment or a refusal to provide essential care." Jackson v. Buckman, 756 F.3d 1060, 1066

(8th Cir. 2014). As such, "deliberate indifference requires a highly culpable state of mind

                                                -5-
Case: 4:20-cv-01256-SRW Doc. #: 14 Filed: 04/15/21 Page: 6 of 9 PageID #: 105


approaching actual intent." Kulkay v. Roy, 847 F.3d 637,643 (8th Cir. 2017). Thus, a showing of

deliberate indifference requires more than a mere disagreement with treatment decisions and is

greater than gross negligence. Gibson v. Weber, 433 F.3d 642, 646 (8th Cir. 2006).

       Plaintiff alleges Dr. Teri Bruno ordered a colonoscopy for plaintiff because he had been

bleeding out of his rectum. Plaintiff states that defendant McElvy falsified a response to plaintiffs

grievance by stating that plaintiff had said that "the medication [magnesium citrate] worked."

Further, she cancelled his colonoscopy appointment and never rescheduled it. Plaintiff states the

bleeding continued for eight months, and McElvy failed to follow Dr. Bruno's recommendation

that plaintiff receive a colonoscopy. Plaintiff has alleged he suffered a serious medical need and

that defendant McElvy knew of and disregarded that need. The Court finds that plaintiff has stated

a plausible claim against defendant McElvy in her individual capacity and will order the Clerk of

Court to issue service upon her. 2

       As to the remaining defendants, plaintiff has stated no factual allegations against Lenny

Pabin and Robert Wells. Plaintiff states merely that "[m]ost of [McElvy's] responses defer to

Major Pabin. That's how he is involved and his superior is Bob Wells. I'm unsure if Bob Wells

is responsible in any way directly." Plaintiff does not allege that defendants Pabin and Wells were

causally linked to, or that they bore any personal responsibility for his alleged constitutional

deprivations. "Liability under § 1983 requires a causal link to, and direct responsibility for, the



2
  The Court will ~ismiss without prejudice plaintiffs claims against defendant McElvy brought in
her official capacity. In an official capacity claim against an individual, the claim is actually
"against the governmental entity itself." See White v. Jackson, 865 F.3d 1064, 1075 (8th Cir.
2017). Thus, a "suit against a public employee in his or her official capacity is merely a suit against
the public employer." Johnson v. Outboard Marine Corp., 172 F .3d 531, 53 5 (8th Cir. 1999); see
also Brewington v. Keener, 902 F.3d 796, 800 (8th Cir. 2018). To prevail on an official capacity
claim, the plaintiff must establish the governmental entity's liability for the alleged conduct. Kelly,
813 F.3d at 1075. Plaintiff has not established the governmental entity's liability for McElvy's
conduct.

                                                 -6-
Case: 4:20-cv-01256-SRW Doc. #: 14 Filed: 04/15/21 Page: 7 of 9 PageID #: 106


alleg·ed deprivation ofrights." Madewell v. Roberts, 909 F.2d 1203, 1208 (8th Cir. 1990); see also

Martin v. Sargent, 780 F.2d 1334, 1338 (8th Cir. 1985). Because plaintiff has made no allegations

that defendants Pabin and Wells were personally involved in or caused any violations of his rights,

the Court will dismiss these defendants without prejudice under 28 U.S.C. § 1915(e).

Plaintiffs Motion to Appoint Counsel

       Plaintiffs motion to appoint counsel will be denied at this time. In civil cases, a pro se

litigant does not have a constitutional or statutory right to appointed counsel. Ward v. Smith, 721

F.3d 940, 942 (8th Cir. 2013); see also Stevens v. Redwing, 146 F.3d 538, 546 (8th Cir. 1998)

(stating that "[a] pro se litigant has no statutory or constitutional right to have counsel appointed

in a civil case"). Rather, a district court may appoint counsel in a civil case if the court is

"convinced that an indigent plaintiff has stated a non-frivolous claim ... and where the nature of the

litigation is such that plaintiff as well as the court will benefit from the assistance of counsel."

Patterson v. Kelley, 902 F.3d 845, 850 (8th Cir. 2018). When determining whether to appoint

counsel for an indigent litigant, a court considers relevant factors such as the complexity of the

case, the ability of the pro se litigant to investigate the facts, the existence of conflicting testimony,

and the ability of the prose litigant to present his or her claim. Phillips v. Jasper Cty. Jail, 437

F.3d 791, 794 (8 th Cir. 2006).

        After reviewing these factors, the Court finds that the appointment of counsel is not

warranted at this time. Plaintiff has demonstrated that he can adequately present his claims to the

Court. Additionally, neither the factual nor the legal issues in this case appear to be complex. The

Court will entertain future motions for appointment of counsel as the case progresses.

Plaintiffs Motion to Add Claim of False Arrest

        On February 2, 2021, plaintiff filed a motion in both this case and his other pending§ 1983

case seeking to add claims of false arrest. First, his claim of false arrest would not be stated against

                                                   -7-
 Case: 4:20-cv-01256-SRW Doc. #: 14 Filed: 04/15/21 Page: 8 of 9 PageID #: 107


defendant in this case, Chris McElvy, but rather would be stated against defendants Simpson and

Brooks. So, if allowed, the claim would be appropriately filed in plaintiffs case against defendants

Simpson and Brooks, Stills v. Simpson, No. 4:20-CV-1099-PLC.

         Moreover, plaintiff pled guilty to two counts arising out of this alleged false arrest-Count

I, domestic assault in the second degree, and Count III, resisting or interfering with arrest. A

prisoner may not recover damages in a § 1983 suit where the judgment would necessarily imply

the invalidity of his conviction, continued imprisonment, or sentence unless the conviction or

sentence is reversed, expunged or called into question by issuance of a writ of habeas corpus. See

Heckv. Humphrey, 512 U.S. 477, 486-87 (1994); Schafer v. Moore, 46 F.3d 43, 45 (8th Cir. 1995);

see also Edwards 1:- Balisok, 520 U.S. 641, 648 (1997) (applying rule in § 1983 suit seeking

declaratory relief). Plaintiffs conviction on Counts I and III has not been reversed, expunged, or

called into question by issuance of a writ of habeas corpus.

         If plaintiff were granted leave to file a claim of false arrest, this claim would necessarily

imply the invalidity of the crime for which he has pled guilty. As such, Heck bars plaintiffs Fourth

Amendment claims of false arrest. The Court will deny plaintiffs motion for leave to add this

claim.

         Accordingly,

         IT IS HEREBY ORDERED that plaintiffs motion to proceed in forma pauperis is

GRANTED. [ECF No. 2]

         IT IS FURTHER ORDERED that the plaintiff shall pay an initial filing fee of $12.96

within thirty (30) days of the date of this Memorandum and Order. Plaintiff is instructed to make

his remittance payable to "Clerk, United States District Court," and to include upon it: (1) his

name; (2) his prison registration number; (3) the case number; and (4) that the remittance is for an

original proceeding.

                                                  -8-
 Case: 4:20-cv-01256-SRW Doc. #: 14 Filed: 04/15/21 Page: 9 of 9 PageID #: 108


       IT IS FURTHER ORDERED that plaintiffs claims against defendants Robert Simpson,

Randy Brooks, and Canyon Goodbar are DISMISSED without prejudice as duplicative of the

claims alleged in Stills v. Simpson, No. 4:20-CV-1099-PLC.

       IT IS FURTHER ORDERED that plaintiff's claims against defendants Robert Wells and

Lenny Pabin are DISMISSED without prejudice.

       IT IS FURTHER ORDERED that plaintiffs claims against defendant Chris McElvy in

her official capacity are DISMISSED without prejudice.

       IT IS FURTHER ORDERED that the Clerk of Court shall issue process or cause process

to issue upon the complaint as to defendant Chris McElvy (Lieutenant, Dent County Jail) in her

individual capacity.

       IT IS FURTHER ORDERED that plaintiff's motion for leave to add a claim of false
                                               I


arrest is DENIED. [ECF No. 1O]

       IT IS FURTHER ORDERED that plaintiff's motion to appoint counsel is DENIED.

[ECFNo. 4]

       A separate Order of Partial Dismissal will accompany this Memorandum and Order.

Dated this   /if       day of April, 2021.



                                             ~d/a12ib
                                               RONNIE L. WHITE
                                               UNITED STATES DISTRICT JUDGE




                                              -9-
